DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 and 02/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.         Claims 16-30 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: Regarding claim 16 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a dog clutch with a first clutch block coupled fixedly to said intermediate shaft so as to rotate with said intermediate shaft, a second clutch block connected to said freewheel, and a synchronizer ring disposed between said first and second clutch blocks and is coupled fixedly to said first clutch block so as to rotate with said first clutch block, said synchronizer ring being 
Relevant Prior Art
            The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bartz et al. (WO2016083042) discloses a tensioning mechanism (see figure 1) for tensioning an accumulator spring (fig. 1: 6) of a spring stored energy mechanism, the tensioning mechanism comprising: a tensioning gear (fig. 1: 8) coupled to the accumulator spring (6); an intermediate shaft (fig. 1: 13) coupled to said tensioning gear (8); an intermediate gear (fig. 1: 9) to be driven by a tensioning motor (fig. 1:16); a freewheel (fig. 2: 18, 18a, 18b) coupled to said intermediate gear (9), (see figure 2).

Claims 17-30 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN T VU/Primary Examiner, Art Unit 2836